Citation Nr: 0419615	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-05 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1967 to December 
1968.

Initially, the Board of Veterans' Appeals (Board) notes that 
as a result of the veteran's notice of disagreement with the 
initial rating for his diabetes mellitus, it will be 
necessary for the Board to consider entitlement to a rating 
higher than 20 percent from the effective date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board would further point out that the veteran has raised 
the issue of entitlement to a dental disorder as secondary to 
his diabetes mellitus, but there is no indication that such a 
claim has been adjudicated by the regional office (RO).  
Consequently, this issue is referred to the RO for 
appropriate adjudication.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected diabetes mellitus is 
manifested by symptoms that more nearly approximate symptoms 
that require insulin, restricted diet, and regulation of 
activities.


CONCLUSION OF LAW

The criteria for a 40 percent rating for diabetes mellitus 
have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.119, Diagnostic Code 7913 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that while the Department of 
Veterans Affairs (VA) may not in complete compliance with 
every aspect of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) 
(VCAA), with respect to the veteran's claim, the Board has 
determined that the evidence supports entitlement to an 
increased rating of 40 percent for diabetes mellitus, the 
increased rating requested in the veteran's December 2002 
substantive appeal and on page 5 of the Statement of 
Accredited Representative in Appeals Case file in July 2003.  
Consequently, any lack of notice and/or development under the 
VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/or development would be an 
unnecessary waste of VA time and resources.

The history of this disability shows that service connection 
for diabetes mellitus was granted by a July 2001 rating 
decision, at which time a 20 percent rating was assigned, 
effective from July 2001.  It was noted at this time that 
while medication was required and there was a restricted 
diet, regulation of activities was not required, and that a 
40 percent rating was therefore not indicated.  It was 
further concluded that symptoms were also not consistent with 
hospitalization or diabetic complications warranting higher 
or separate evaluations.  A December 2001 rating decision 
thereafter established an earlier effective date of November 
15, 2000 for the 20 percent rating, based on the date of the 
veteran's original claim.

VA outpatient records from October 2000 reflect that the goal 
was for the veteran to learn to balance his diet with the 
activity level.  Glucose at this time was indicated to be 
350.  In November 2000, it was noted that the veteran took 
glyburide for his blood sugar.  The veteran indicated that 
his blood sugar had been high the previous evening at 217.  
The assessment included non-insulin-dependent diabetes with 
poorly controlled blood glucose levels.  

VA diabetes mellitus examination in January 2001 revealed 
that the veteran was taking glyburide twice a day and was 
following a diabetic-type diet, though sometimes this was 
reportedly difficult.  The diagnosis included diabetes 
mellitus, type 2.

VA outpatient records from September 2001 reflect diagnoses 
that included diabetes mellitus and hyperglycemia with 
glucose at levels as high as 500 plus, likely due to 
excessive alcohol and poorly controlled diabetes.  The plan 
at this time was to give insulin and restart glyburide.  

A private medical record from August 2002 reflects the 
request for a refill of an insulin prescription (Novolin R) 
last dispensed on March 2001.  

VA outpatient records from early October 2002 indicate that 
the veteran had not given himself an insulin shot since one 
year earlier, but that he was now being instructed on its 
regular use.  Later in October 2002, a timeline for the 
regular use of insulin was addressed.  In November 2002, the 
veteran was advised to increase his insulins, isophane 
insuline (NPH) to 14-0-10-0 and Regular to 6-0-6-0.  He was 
also counseled regarding his diet.  

VA diabetes mellitus examination in January 2003 revealed a 
history of the addition of insulin to treat the veteran's 
diabetes mellitus four months earlier.  It was also noted 
that the veteran was on a 2000 calorie diabetic diet, and 
that there was no restriction in his activities.  Current 
medications included glyburide, metformin, insulin NPH, and 
regular insulin.  The veteran was current followed every 
three months.  The veteran complained of tiredness since the 
onset of his diabetes.  The diagnosis included diabetes 
mellitus, type 2.

At the veteran's hearing before the Board in February 2004, 
the veteran testified that he was currently taking two types 
of insulin for his diabetes mellitus (transcript (T.) at p. 
4).  He had also been instructed to follow a certain calorie 
diet (T. at p. 4).  He had experienced recent weight loss (T. 
at p. 5).  He also complained that he tired easily because of 
his diabetes (T. at p. 5).  He was no longer able to 
participate in certain activities due to this condition, such 
as swimming and hunting (T. at p. 8).  He also could not walk 
as much as he could previously (T. at pp. 8-9).  


II.  Rating Criteria and Analysis

The veteran's diabetes mellitus is currently rated as 20 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2003), which provides a 20 percent rating for diabetes 
mellitus that is characterized by symptoms requiring insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  For a 40 percent rating, the veteran's 
diabetes mellitus must require insulin, restricted diet, and 
regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 
7913.  In the March 2003 supplemental statement of the case 
which most recently denied an increased rating, the RO has 
apparently concluded that while the veteran is now required 
to use insulin and on a restricted diet, he is not required 
to have regulation of activities, and therefore does not meet 
the criteria required for a 40 percent rating under this 
Diagnostic Code.

The Board has reviewed all the evidence of record, and agrees 
that the veteran is required to use insulin and is on a 
restricted diet.  Moreover, however, the Board notes that as 
early as October 2000, VA outpatient records reflect that the 
goal was for the veteran to learn to balance his diet with 
the activity level, and the veteran has recently testified to 
interference with certain activities.  Accordingly, although 
the Board recognizes that the January 2003 VA diabetes 
mellitus examiner noted that the veteran had no restriction 
in his activities, giving the veteran the benefit of the 
doubt, the Board will find that the veteran has to regulate 
his activities in light of his diabetes mellitus, and that he 
is therefore entitled to a 40 percent evaluation under 
38 C.F.R. § 4.119, Diagnostic Code 7913.  38 C.F.R. § 3.102, 
4.7.  

Although the Board finds that the 40 percent rating satisfies 
the claim on appeal based on the statements of the veteran 
and his representative, the Board would point out that a 
rating in excess of 40 percent under Diagnostic Code 7913 is 
not warranted.  

More specifically, a 60 percent rating requires that the 
requirements of a 40 percent rating are met, and further 
requires episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated, and 
here, there is no evidence of ketoacidosis or hypoglycemic 
reactions.  In addition, even if the Board were to concede 
evidence of hypoglycemic reactions, there is no evidence of 
record that such reactions require one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.

Although progressive weight loss is one of the criteria for a 
100 percent rating, since such an evaluation also requires 
even more frequent hospitalization or treatment, entitlement 
to a 100 percent rating under this Diagnostic Code is clearly 
not indicated.


ORDER

Entitlement to a 40 percent rating for the veteran's diabetes 
mellitus is granted, subject to the legal criteria governing 
the payment of monetary benefits.


REMAND

With respect to the issue of entitlement to service 
connection for PTSD, the Board first notes that although the 
September 2003 VA examiner did not diagnose PTSD related to 
the veteran's service, he apparently did so at least in part 
based on the erroneous assumption that the complained of 
stressor must be outside routine experiences in the combat 
zone.  However, the correct standard under Cohen v. Brown, 10 
Vet. App. 128 (1997) is not objective ("would evoke in 
almost anyone"), but rather a subjective standard.  

The Board further notes that the RO sought to confirm the 
stressors identified by the veteran in May 2003, but there is 
no indication that the RO ever received any response from the 
U.S. Armed Services Center for Unit Records Research 
(USASCRUR) to the RO's inquiry.  

Consequently, since the record contains other diagnoses of 
PTSD by other examiners, the Board finds that this claim must 
be remanded so that the RO may contact USASCRUR to at least 
confirm whether the veteran's unit in Vietnam was exposed to 
mortar, rocket, or other enemy fire while the veteran was 
attached to the unit, and if so, to afford the veteran with a 
new VA PTSD to determine whether any confirmed stressor is 
related to a current diagnosis of PTSD.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be asked to review 
the accounts of his alleged in-service 
traumatic events and add any additional 
information possible, including a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed during service.  The veteran 
should be asked to provide to the best of 
his ability any specific details to each 
of the claimed stressful events, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment or any other 
identifying detail.  The veteran should 
indicate which of these alleged stressful 
events he is referring when he writes 
relative to any specific incident.  It 
there are additional stressors, he should 
note those stressors and number them 
accordingly.

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information would be difficult or 
impossible.

2.  After the veteran has been afforded 
an opportunity to respond to the request 
set out in the above paragraph, but 
regardless of whether he responds, the 
National Personnel Records Center (NPRC) 
and USASCRUR, 7798 Cissna Road, 
Springfield, Virginia 22150, should be 
contacted and requested to provide any 
additional information, including unit 
histories, which might corroborate the 
assertion that while the veteran was 
attached to HHC, 222nd Aviation 
Battalion-USARPAC during the period 
between November 1967 and December 1968, 
this unit was exposed to mortar, rocket, 
or other enemy fire.  

3.  After the completion of any 
development deemed appropriate (including 
additional medical evaluation) in 
addition to that requested above, the 
issue of entitlement to service 
connection for PTSD should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



